OFFICE OF THE ATTORNEY GENERAL OF TEXAS




Honorable Joe Bailey   Humphrey8
County Attornoy
Houllton county
Crook&t,   Texar




                                    II upon the following
                                     by virtue of Art,
                                      itle (known a8 the
                                     ommleeioner’t3 court
                                     he authority    to
                                       whether horsea,
                                   0 run et large in said

                        ubmitr the following   euthorltyt
                         a almost identfoel   with the
                      4 rxoept when the lettar wae enaot-
                      re omitted Houeton County from the
                       Seotion 8 of the final title     ha8
     the rtfsot of &eallng     all laws not inoluded or
     oontinued in toror by rxprssr provision.
           *Therefore, oonstrulng the two hots together
     it appear8 to the writer that  Art, 6954 falls  to
     authorize the Commissloner~e Court or acid oounty
     to order suoh eleotlon end lt lr not authorized
     from any other legisletlon.n
Honorable    Joe Bailey     Humphreya, Page 8


             Section   23, Artiolr   16 of the State   Constitution
provides    thatr
             “The Legislature    may pass laws for the regule-
      tion of live stock end tha proteotion         of stook
      raisers    in the stook raising portion of tha Stata,
      end exempt from the operation         of suoh laws other
      portions,    seations,   or countiesi    end shell have
      power to pass general and spaoiel         Laws ior the
      inspection    of oettle,   stook and hides end for ths
      regulation    of brands; provided,      that any local law
      thus passed shell be submitted to the ireoholdsrr
      of the section to Sr effeoted        thereby, end approved
      by them, berore it shell go into ertrot.w
             The ooostitutionel      power of tha La ialaturr     extends
to the eneotment or looal Option laws prohib kting the running
at large of stook.       The Lagisletura    ha8 rrom time to tima
passed euoh laws and her euthorisad         oleotions   to bo L@ld-in
counties end sub-divisions        thereor.   The rircrt law eseed
authorized    sleotions   to pass on propositiona      prohlb Pting smell
livestook     hoga, sheep and goats from running et large.
in 1899, the Legislatura        provided for eleotions    88 to the%%*
ning et large of horses, mules, jeoks           jennets end oettle.
Taxes Jurisprudenoa,      Vol. 39, page 36ii Ex Parts Coden, 168
;;,W;   5;9;36R;bsrson va. State, 63 9, 1. 084; Bishop vs. Btats,
       . .       .
             Upon written    petition, the statute provides for ths
oelling    of en eleatlon    for the purpose of enebling the irer-
k :;:;p!h::pa%      ~~~&&l~e~:       ~~~N~4pF~p~~taenl~~~.t~~~
in certain     designated oounties the votars are given the right
to datermine whether liks permissions         shell pertain to horses;
mulea, jacks,      jenneto and cattle.    The requisita   of the peti-
tion, the formelitier       to ba observed in holding the eleotion
end the proolemetion       of the result,  are embraoed in the term6
of the statute.
           Article 7238, Chapter 6, Title 124, Bevisad Civil
Statutes oi Texas, 1911, authorlzad  the Commissionerr’ Court
of the various countlea nemsd therein to order an rlsotion
for tha purpose or enabling the free-holders  of suoh oountles
to determine whsther horses, mulea, Jeokr, jonnetr and oettle
Honorable   Joe Bailey   Humphreya,   Pegs 3


should be permitted to run et large in said oountiasr    This
statute we8 emended numerous times prior to the adoption a?
ths Revised Civil Statutes in 1923 by the 39th Lcgisleturs.
Houston County wss first  included in en amendment
the 38th Legislature  in 1923 as shown by House Rilfe%~“&,
Chepter 98 or the General Laws o? said Legislature.
           Ssnets Blll 84, Aots of ths 39th Legisleturs,        1928,
was a bill  sntitlea  *An hot to Adopt and ICateblfsh the
Rev1984 Civil Stetutsa or the Stats o? Texes.W Ssotion          1
or said bill provides:
           8Bs it sneotrd by the Legisleturs       o? the
     Stats o? Tsxest    That the following    titles,   ohep-
     ters, 8ub4itisions   end artioles   shall hersaiter
     oonstitute  ths Revised Civil Statutes of the
     Stats or Texas. . . .*
             Article   6954 o? the adopted Revieed Civil Stetutas
o? Texas provides ror the holding o? en election        ror the pur-
pose o? enabling the free-holders       o? certain oountiee or
subdivisions     to peas upon the propoeition    whether horses,
mules, jacks,       ennets end cattle ahell be parmitt     to run
at large.     Art i 01s 8953 0r the adopted Rsvisea Civil     Ste-
tutss o? Texas provides thatt
            “The Counties reisrred to in the preceding
     Article   aret . . . Houston . . .*
            Artsr cersrull    exeminin   the enrolled bill (9. B.
Bill 04, Asts of the 39t K Leg,, 19&j adopting and estab-
lishing   the Revised Civil Statutes o? Texas, it is oloarly
showh that Houston County was inoluded among those counties
author1884 to cell an election     ?or the purpose o? eneblin
the rree-holders    O? aaid
whether horsas, mules,
permitt     to run at large.
Senate Bill No. 382 Che ter 104, Acts o? the 39th Legis-
lature,   which was ub Aoe to provide ?or the printing,
sale end distribution     o? the Revised Civil Statutes o?
1935, the Panel Coda and Coda o? Criminal Prooedurs o?
1925, as passed et the Regular Session o? the 39th Lsgis-
laturs providing tar the ep ointment a? an axperisnoed
and eb i e lawyer end one ass Petant to prepare the Volumas
Honorable    Jo8 Bailey       Humphreys, Page 4


ror publioetion~      provlain    for   ruii end aoourats indexing
thereof;    provldlng ror omf eeiona of laws rapeeled by the
Rsguler Session of the 39th Lsgisletursi             providing for the
substitution     of Articles    of law emen484, mo4lrisd or re-
enacted at the Regular Session o? the 39th Legisleture,                 In
lieu 0r such t3menae8,3loairiea or rse5eatsa ertio.              8; pro-
viding ror inserting       therein of Aots         seed at th Regular
Session of the 39th Legislature,          prov r ding for proo?r     read-
ing and oorrsotion      of t pogrephioal      errors and lneoourecies
r0u54 in said Revised 9g atutss end oo4e~providlng               for
oompensetlon 0r supervisor        end assistant       proviai5g ror
prsssrvatlon     of ths plates with whloh #a i 8 statutes end
00408 are printeat proridin           ror printing 8 000 copies
or each of the Rsvissd Ci~i f Statutesi           Penal Gods and
cods of Criminel Prooedursj providing            for ths printing
or aaaitio5el     oopiss when nsosseery;       providing for an ep-
proprietlon    end 4eolerlng     en amargbnoyrw
            Saotlon     2 or   tha final   title     rererrbd   to in your
inquiry   read8 a9    r0u0w8~
             wSsction    2.    Repealing   Clause,     --
          YPhet all Civil Statutes 0r a general 5eture,
      in roroe whan tha Revised Statutsa take effect,
      end which era not inclu4%d herein, or whloh ers
      not hereby axpreasly continued in foroa,  era
      hereby repeale4.v
           The above quote4 repeal1
to all Civil Statutes which were no“& n,l~~~a,~~na~g~‘~a,~~~a
Revised Civil Statutes or whioh were not express1      oonti5ued
in roros when ths Rsyised Statutes took e??sot.     f nd as above
inaloataa Houstoh County was lnoludsd among those o~ountise
authorized   to call en election  for ths purpoee of enabling
the rreep.holders   of said oounty to pass upon the proposition
of whether horses, etc. shell be permitted to run at large
end the above mentioned re saling clause does repeal said
statutee as they apply to ff ouston County es sat iorth in ths
adopted and establishad    Revised Civil Statutes o? tha State
0r Texas.
            As itra ards the omission o? aneotments from the
Revised Statutes, f t is axpreesly proviasa *that all 01v1.l
statutes of a general nature, in rorce when the Revised
Statutes take effect,  end whloh are not inoludsd herein,
or wbloh ara not hereby expresely   contained lh for08 are here-
                                                                             907


Honorable   Joe Bailey   lhimphreye, Page 5


by repealed.”     A similar provision  is contained in the Acts
or 1925, adopting the Psnel co44 end the cod4 or Criminal
Procedure.    Under these provisions,   a general act or section
or en aot omitted from the provision     or code is repealed,   es
is also any word or phrase that is purposely omitted unless
it is oonteined in roroe or saved by some other provision.
Thus, en article3    of the General Statutes contained in the
revision   or 1911 is repealed by being omitted trom the revision
or 1926, or being brought romra       in a ohanged rorm. American
Indemnity Company vs. City or Austin      840 9. W. 1019; Jennings
vs. Texes Farm Mortgage Company, 80 5. W. (24) 931 Southern
Salea end Finenoe Company vs. Wetterson, 34 9. W. t 28) 3311
Briggs vs. Buekner, 19 8. W. (28) 190; Taylor vs. State, 221
S. W. Bllt Birow vs. Broyle6, 21 9. 1.      (28) 716.
            Here we do not have an omission o? any word or
phrase or the adopted and established    Revised Civil Statute6
of Texas es adopts8 by the 39th Legislature,    but on the other
hand, have en o.misslon o? the word 8’Houstonw Count by the
Legislature   eneoting these various emen4ments whit 3: are not
pert or the adopted Revised Civil Statutes.
             we have been unable to rind any statute that repeals
the ado ted itevi644 civil statutes       0r T4x49 which it30iua44
end epp f lea to Houston County with reference       to the above
mentioned matter.      Aiter considering    the various amendments
whose captions give no notice o? excluding Houston County;
but on the other hand,, it is e parent thet it was the inten-
tion o? the Legislature      to lnc P ude another count   or counties
not heretofore     lnolude4 in Article     6934, when t Ke various
amenim ents were enacted.
           Therero e , you are res~aot~~~le,~~~ft~n~~~     &t,,i,e
the opinion o? thfs de ertzant t at
o? Houston County has e he euthorit    to hold an election  to
determfne whether horses, mules, ef c, shall be permitted to
run et large Under the terms embraced in tha statute6 per-
taining to suoh aleCtiOn.
            Trusting   that the rosegoing     iully   answers your in-
quiry,   we are
                                                Your6 very truly
                                            ATTORRXYGEW%ALOF TvZAS


                                                        Ardell    Williem6
                                                                 Assistant